Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I in the reply filed on 2/8/2021 is acknowledged.

Claims 1-5 are allowable. Claims 6-13, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 12/8/2020, is hereby withdrawn and claims 6-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	The requirement for election of species in the office action mailed on 12/8/2020 has been reconsidered and withdrawn.

The disclosure is objected to because of the following informalities:
On line 14 of page 3 of the specification, “brine” should be deleted;
On line 1 of page 4 of the specification, “brine” should be deleted;

On line 5 of page 4 of the specification, “brine” should be deleted;
On line 12 of page 7 of the specification, “line” should be changed to –surface--.  
Appropriate correction is required.

Claims are objected to because of the following informalities:  
--the-- should be inserted before “top” on line 2 of claim 4;
--the—should be inserted before “bottom” on line 3 of claim 4;
--1-- should be changed to –4—on line 1 of claim 5;
--of the-- should be inserted before “top” on line 3 of claim 5;
–the—should be inserted before “bottom” on line 3 of claim 5;
--of the-- should be inserted before “top” on line 4 of claim 5;
–the—should be inserted before “bottom” on line 4 of claim 5;
“brine” should be deleted on line 2 of claim 6;
“a tank of a water” should be changed to –the tank of the water—on line 22 of claim 6;
“brine” should be deleted on line 25 of claim 6;
“brine” should be deleted on line 28 of claim 6;
“brine” should be deleted on line 29 of claim 6;
“brine” should be deleted on line 3 of claim 7;
“brine” should be deleted on line 1 of claim 11;
“brine” should be deleted on line 3 of claim 11;
“brine” should be deleted on line 3 of claim 12;
“brine” should be deleted on line 4 of claim 12.  
Appropriate correction is required.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,376,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough to be read upon the patent claims.

Claims 1-12 would be allowable upon the filing of an acceptable terminal disclaimer and if amended to overcome the objections listed above.
Claim 13 is allowed.

The prior art of record fails to teach or suggest the limitation of the extension portion having a cross-sectional area in the horizontal plane in the form of a right truncated triangle, the extension portion having a first exterior side that is contiguous with one of the pair of exterior minor side surfaces of the block portion, a second side that is contiguous with the major rear surface of the block portion, and an exterior hypotenuse side that extends at an acute angle relative to the base surface of the block portion from a rear edge of the first exterior side toward the major rear surface of the block portion as recited independent claims 1, 6, and 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773